Citation Nr: 0308509	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for a cardiovascular 
disorder. 

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a tonsil disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the above claims.

The claims for service connection for bilateral hearing loss, 
a skin disorder, and a tonsil disorder are the subject of the 
REMAND herein.  


FINDINGS OF FACT

1.  A cardiovascular disorder did not have its onset during 
active service or result from disease or injury in service.

2.  Malaria did not have its onset during active service or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
cardiovascular disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

2.  The veteran is not entitled to service connection for 
malaria.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a cardiovascular disorder and malaria

In this case, the veteran's service medical records are not 
on file and are presumed to be unavailable due to fire.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in June and August 
2000 rating decisions, the July 2000 statement of the case 
(SOC), and January 2003 supplemental statement of the case 
(SSOC) of the applicable law and reasons for the denial of 
his claims.  He has been informed, therefore, of what the 
evidence needs to show in order for service connection to be 
granted.  

In correspondence from the RO dated in February 2001, the 
veteran was advised of the provisions of the VCAA.  The 
veteran was also advised therein of what the evidence needs 
to show in order for service connection to be granted, 
evidence which was already of record, and of what information 
or evidence was still needed.  He was also informed that VA 
would assist him by requesting records in the custody of 
military authorities or Federal agencies.  Therefore, VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained and there is no indication that he 
has any additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was not afforded a VA examination.  He 
has given a history of a heart murmur and malaria during 
active service, but there is no competent medical evidence of 
these conditions during service.  

Because there is no competent evidence tending to show that 
the veteran had a heart murmur, cardiovascular disease, or 
malaria during service, VA's duty to assist is not triggered.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Even 
taking into account the veteran's statements, these criteria 
have not been met.  A heart murmur, cardiovascular disease, 
and  malaria not the type of conditions where the veteran's 
statements alone could establish their presence or provide a 
link to active service.  This is because he lacks the 
education, training, or experience to offer medical diagnoses 
or opinions.  See Explanatory Statement on H.R. 4864, As 
Amended, 146 Cong. Rec. H 9912, H 9915 (Oct. 17, 2000) 
(defining "competent evidence" as "fit for the purpose for 
which it is offered," meaning a lay person can provide 
evidence that he has pain, such as pain in the knee, but not 
that he has, for example, a torn ligament, because that 
diagnosis requires more sophisticated information provided by 
special examination or testing).  In this particular case, 
the persistent or recurrent symptoms of such conditions are 
not the type of things that can be observed by a lay person.  
38 U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

The veteran's service medical records are unavailable, but 
the file contains records from the Surgeon General's Office 
which include entries dated in April 1945 at which he was 
treated for scabies, and in May 1945 at which time he was 
treated for a foot laceration.  

Private medical records including those from the Allegheny 
General Hospital (Dr. Dajani) and dated in 1998 reflect that 
the veteran was being treated for conditions diagnosed as 
coronary artery disease, hypertension, and renal artery 
stenosis.  

In August 1999, the veteran presented a statement indicating 
that in the Fall of 1944 he was treated at an Army hospital 
in Melbourne, Australia, for malaria and high fever and also 
had his tonsils removed during that time.  He also reported 
that in December 1945 he was treated for a rash at a base 
hospital in Luzon, Philippines.  The veteran added that at 
the time of his discharge physical examination in December 
1945, he was told that he had a heart murmur.  

In October 1999, private medical records dated in 1998 and 
1999 were received from the Shadyside Hospital and UPMC 
Shadyside, reflecting that the veteran was being treated for 
hypertension and carotid stenosis.  A December 1998 entry 
indicates that the veteran had an asymptomatic murmur and a 
history of arrhythmia.  




Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for cardiovascular disease 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


Analysis

Unfortunately, the veteran's service medical records are not 
available.  There is no competent evidence of the presence of 
cardiovascular disease during active service.  Although the 
veteran reported that he was told that he had a heart murmur 
upon separation from service, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The earliest 
medical evidence of a diagnosis of cardiovascular disease is 
dated many years after service.  There is no evidence showing 
that cardiovascular disease had its onset in service or was 
manifest to a degree of ten percent within a year of service.  

Likewise, there is no competent evidence of the presence of 
malaria during active service.  The veteran is not currently 
shown to suffer from malaria and there is no evidence showing 
that malaria had its onset during active service.  

The veteran's contentions that the his alleged in-service 
symptoms represented the onset of cardiovascular disease and 
malaria are not competent.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is a 
lay person, and is not competent to diagnose cardiovascular 
disease or malaria.  There is no competent evidence of record 
which connects the veteran's cardiovascular disease or 
malaria, if present, to his active duty. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for cardiovascular disease and 
malaria.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule. 


ORDER

Entitlement to service connection for a cardiovascular 
disorder and malaria is denied.




REMAND

Service connection for a tonsil disorder, a skin disorder, 
and bilateral hearing loss 

Unfortunately, remand is required in order to accord due 
process.  In the rating decision of August 2000, the RO 
denied entitlement to service connection for a tonsil 
disorder.  The veteran expressed disagreement with that 
decision in December 2000.  No statement of the case (SOC) 
has been provided on this issue.  Although the RO included 
this issue in a Supplemental Statement of the Case (SSOC) 
dated in January 2003, this is not sufficient.  See 38 C.F.R. 
§ 19.31(a) (In no case will an SSOC be used to respond to a 
notice of disagreement on newly appealed issues that were not 
addressed in the SOC).  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Because the case must be remanded for an SOC on the issue of 
service connection for a tonsil disorder, the RO should also 
complete the following development.  See  9c(6) of 
Chairman's Memorandum No. 01-02-01.

Potentially relevant private medical records have not been 
obtained by the RO.  For example, in August 1999 the veteran 
stated that he was treated for hearing loss in 1997 by Dr. 
Dimaio at Charles Medical Center.  The RO should make 
arrangements to obtain these records on remand.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The veteran maintains that he has hearing loss that had its 
onset during active service as a result of being exposed to 
loud noise from guns.  His military occupational specialty 
during service was a construction machine operator.  He was 
also qualified as a machine gunner.  The veteran further 
contends that he has a skin disorder that had its onset 
during active service, and SGO reports reveal that he was 
treated for scabies in April 1945.

VA has a duty to obtain a medical opinion when such opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Accordingly, on remand the veteran 
should be afforded VA examinations to determine whether or 
not he suffers from current hearing loss and a skin disorder 
related to his active service.   

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
bilateral hearing loss and a skin disorder from 
1945 to the present time.  Obtain records from 
each health care provider the appellant 
identifies.

2.  Make the necessary arrangements to obtain the 
veteran's treatment records for hearing loss from 
Dr. Dimaio at Charles Medical Center.  

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for VA 
audiological and skin examinations.  The 
claims file and a copy of this remand 
must be reviewed by the examiners.  The 
examiners should indicate in the report 
that the claims file was reviewed.  

The audiological examiner should provide 
an accurate assessment of any current 
hearing loss disability.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss disability 
had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure 
incident to the veteran's military 
duties.  

The skin examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any 
currently diagnosed skin disorder found 
to be present had its onset during 
active service or is related to any in-
service disease or injury, including the 
diagnosis of scabies in 1945. 

The examiners must provide comprehensive 
reports including complete rationales 
for all conclusions reached.  

4.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and a skin disorder, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

8.  Review the veteran's claim for service 
connection for a tonsil disorder and, if the 
determination remains adverse to the veteran, 
furnish a Statement of the Case (not a 
Supplemental Statement of the Case) on this 
issue to the veteran and his representative.  
Notify them of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

